Citation Nr: 1023755	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for A psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from March 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  Jurisdiction over this case is currently 
with the Salt Lake City RO.  In light of the U.S. Court of 
Appeals for Veterans Claims (Court) determination in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider 
whether any psychiatric disability currently exhibited, 
including PTSD is related to active duty.  

The Veteran provided testimony to the undersigned Veterans 
Law Judge at a hearing held at the RO in March 2010.  A copy 
of the transcript has been associated with the claims folder 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has a current diagnosis of PTSD by VA.  The 
Veteran contends that she has PTSD as a result of sexual 
assault during service.  Specifically, the Veteran asserts 
that she was raped by the recruiter the eve of her boarding 
the airplane for basic training in March 1973; and by a unit 
member in 1974.  She further asserts 


that she was molested by a first sergeant in 1974.  The 
Veteran had two miscarriages during her period of service and 
contends that the miscarriages were due to sexual assaults 
while in service.  

Service treatment and personnel records contain no evidence 
confirming the occurrence of such incidents described by the 
Veteran, thus the Board must consider evidence from sources 
other than her service records to corroborate her account of 
any stressor incidents.  See 38 C.F.R. § 3.304(f)(3) (2009).

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that: "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking."  M21-1, Part III, 
5.14c. M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals. M21-1, Part III, 
5.14c(4)(a).  

In her statements and testimony, the Veteran claims that 
after she was sexually assaulted by a recruiter in March 1973 
she notified the Boise, Idaho police, who according to the 
Veteran, told her that "This is federal, we won't touch 
it[,]" and they dropped her off at her home.  The police 
record of the reported incident has not been associated with 
the claims folder.  Attempts should be made to obtain the 
March 1973 Boise police report.  With regard to the sexual 
assault by a unit member in 1974, the Veteran stated that she 
was pregnant at the time and was badly bruised about the 
arms, legs and stomach from the rape and had a miscarriage.  
She was hospitalized and treated for the miscarriage at the 
Wurzburg, Germany Army Hospital sometime between August and 
October 1974.  She did not report and was not treated for 
sexual trauma but indicated that the bruises were present 
when she was treated for the miscarriage.  The Veteran stated 
that she reported the incident to her Chaplin.  In addition 
she stated that she was sent to mental hygiene because she 
wanted to leave her unit.  Complete records of treatment 
between August and October 1974 at the Wurzburg, Germany Army 
Hospital, including the record of the Veteran's contact with 
her Chaplin, and records of clinical psychiatric treatment 
during service are not a part of the service treatment 
records contained in the claims folder.  On remand the RO 
should attempt to obtain these records.

The Veteran claims treatment from the Salt Lake City VA 
facility from 1996 to present.  Records have been obtained 
from 2003, but not before that date.  The record shows that 
the Veteran receives Social Security Administration (SSA) 
benefits.  The SSA decision regarding the Veteran's benefits 
has been associated with the claims folder.  However medical 
evidence pertinent to that decision has not been associated 
with the claims folder.  

The Board has determined that the Veteran should be afforded 
a VA psychiatric examination pertaining to her claim for 
PTSD.  In light of this matter being remanded, updated VA 
mental health treatment records from the Salt Lake City VAMC 
for the period May 2007 to the present should be associated 
with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the Veteran 
with a letter telling her that evidence 
from sources other than the Veteran's 
service records may corroborate her 
account of the stressor incidents.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy, and ask her 
to provide or identify any evidence 
from sources other than her service 
records that might corroborate her 
claimed stressors.  Provide a list of 
examples of such evidence, including 
evidence of behavior changes.

2.	The RO/AMC should obtain from the 
Boise, Idaho Police Department, a copy 
of any record that may have been made 
as a result of responding to the 
Veteran's call subsequent to an alleged 
sexual assault in March 1973. 

3.	An attempt should be made to obtain the 
complete records from the Veteran's 
admission to the Wurzburg, Germany Army 
Hospital for the period between August 
and October 1974.  An inquiry to the 
National Personnel Records Center 
and/or the U.S. Army and Joint Services 
Records Research Center should be made 
so that a search of alternative sources 
can be undertaken.  All records 
obtained should be associated with the 
claims folder.  

4.	Obtain mental health treatment records 
from the Salt Lake City VAMC for the 
period from 1996 to 2003 and updated 
mental health treatment records for the 
period May 2007 to the present.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

5.	The RO/AMC should obtain from SSA all 
medical records underlying the decision 
awarding the Veteran SSA benefits.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

6.	After completing all of the development 
actions requested above, schedule the 
veteran for a VA psychiatric examination.  
With regard to the veteran's claimed 
assault, the examiner should indicate 
whether any behavioral changes that 
occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.  
The claims folder and a copy of this 
remand must be provided to the examiner 
prior to the examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  


7.	After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
claim.  If the benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


